Citation Nr: 1120720	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-18 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.  He received various decorations evidencing combat including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision that denied service connection for bilateral hearing and for tinnitus.  In March 2011, the Veteran testified at a Travel Board hearing at the RO.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for tinnitus, the Board finds that no further discussion of VCAA compliance is warranted.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen; however, based upon the facts in this case the regulatory change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is credible evidence.  Collette, 82 F.3d at 392.  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette, 82 F.3d at 392.  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service; both of these inquiries generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran contends that he has tinnitus that is related to service.  He specifically alleges that his tinnitus is related to loud noise exposure he experienced during service, including in combat operations which involved using an M60 machine gun, an M16 rifle, hand grenades, and claymores while engaged with the enemy.  He argues that his tinnitus is directly related to his combat service.  He also reports that an M14 rifle discharged near his head and that he had ringing in his left ear for days.  

The Veteran had active service from January 1969 to January 1971.  His DD-214 indicates that he received various decorations evidencing combat including the Combat Infantryman Badge.  The Veteran's occupational specialty was listed as an infantryman.  As the Veteran had combat service, his allegations as to combat noise exposure are considered credible.  

The Veteran's service treatment records show no complaints, findings, or diagnoses of tinnitus.  

The first post-service evidence of record of any possible tinnitus is in September 2005.  

A September 2005 VA treatment entry noted that the Veteran reported that he had constant tinnitus, which was worse in his left ear than his right ear.  It was noted that the tinnitus was longstanding in nature and that it seemed to be getting louder over the previous few years.  The Veteran indicated that he had a positive noise history for sheers, presses, and metal working with no ear protection.  The assessment was asymmetric high frequency sensorineural hearing loss, which appeared to be cochlear in nature with normal word understanding.  

A December 2007 VA audiological examination report noted that the Veteran reported that he had constant bilateral tinnitus, which was louder in the left ear than the right ear and seemed to be getting louder in both ears.  The Veteran indicated that he had a positive noise history in the service from weapons and artillery.  He also stated that he had civilian noise exposure from sheers, metal pressing, and metal working.  The Veteran reported that he had no definite date for the onset of his tinnitus, but indicated that he had suffered from tinnitus for a long time.  The examiner discussed the Veteran's service treatment records in some detail.  

As to diagnoses, the examiner indicated that the test results showed an asymmetric high frequency hearing loss, left greater than right, and appearing cochlear in nature, with essentially normal word understanding ability in both ears.  The examiner commented that "tinnitus reported as constant, left greater than right, [was] more likely related to the hearing loss."  The examiner reported that a review of the Veteran's service treatment records showed that the induction and discharge examination reports were within normal limits with no complaints of hearing loss or tinnitus noted.  The examiner remarked that "all factual evidence would indicate the onset of hearing loss occurred after [the Veteran's] period of service."  The examiner indicated that hearing loss due to acoustic trauma or high noise exposure occurred at the time of the incident and was not delayed in onset.  

In a December statement, the Veteran reported that he entered the Army in January 1969 and served two years of active duty.  He stated that his basic training was completed at Fort Campbell, Kentucky and that his advanced infantry training was completed at Fort Polk, Louisiana.  The Veteran reported that he was assigned to Company D, 3rd Battalion, 12th Infantry of the 4th Infantry Division in Vietnam in June 1970 and that he served in Vietnam for one year.  He indicated that his hearing loss first started during a training session with an M14 rifle.  He stated that while at a rifle course, lying in a prone position, a soldier next to him accidently shot off a round and that his left ear was only inches away from the rifle muzzle.  The Veteran remarked that he had ringing in his left ear for days, but never reported it due to fear of getting disciplined or extra duties.  He also reported that during his combat service in Vietnam, he encountered rifle, mortar, and artillery noise on a regular basis.  

A July 2008 audiological evaluation report from Hearing Services Limited noted that the Veteran reported that he was in Vietnam and involved with gunfire.  The Veteran stated that a gun went off near his left ear on one occasion.  It was noted that the Veteran also had a history of recreational and work noise exposure, with no ear protection.  The Veteran indicated that he had bilateral hearing loss and tinnitus for years and that he had a negative history for ear infections.  The impression was moderate ultra high frequency hearing loss in the right ear and mild low and mid frequency hearing loss, with severe high frequency hearing loss, in the left ear.  

In a July 2010 statement, the Veteran reported that the first incident he could recall during service involved a fellow soldier accidently discharging an M14 rifle while his head was near the flash suppressor of the weapon when they were on a rifle range.  The Veteran stated that the ringing was extreme for several days and that it then somewhat subsided.  He also indicated that while service in Vietnam, he was an M60 gunner and that he provided direct fire support.  He reported that he participated in approximately twelve combat operations using both the M60 machine gun and an M16 rifle.  The Veteran remarked that they also used hand grenades and claymores while engaged with the enemy.  

At the March 2010 Board hearing, the Veteran testified that while on a firing range, a fellow soldier accidentally fired a round and his left ear was close to the muzzle at that time.  He stated that he suffered from ringing in his head for a little time after that episode.  The Veteran indicated that ringing in his ears would come back on and off after that time.  He reported that the ringing in his ears had become progressively worse.  The Veteran also related that he had significant noise exposure as an infantryman in Vietnam.  He stated that he was exposed to M60 machine guns, claymore mines, mortars, and artillery.  The Veteran reported that he had tinnitus in service, but that he didn't know what it was at that time, and that about ten or fifteen years ago, it became almost constant.  He indicated that he was a plant supervisor or manager and that he was exposed to punch presses and drill presses.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the December 2007 VA audiological examination report noted that the Veteran reported he that had constant bilateral tinnitus, which was louder in the left ear than the right ear and seemed to be getting louder in both ears.  The Veteran indicated that he had a positive noise history in the service from weapons and artillery.  He also stated that he had civilian noise exposure from sheers, metal pressing, and metal working.  The Veteran reported that he had no definite date for the onset of his tinnitus, but indicated that he had suffered from tinnitus for a long time.  The examiner discussed the Veteran's service treatment records in some detail.  As to diagnoses, the examiner indicated that the test results showed an asymmetric high frequency hearing loss, left greater than right, and appearing cochlear in nature, with essentially normal word understanding ability in both ears.  The examiner commented that "tinnitus reported as constant, left greater than right, [was] more likely related to the hearing loss."  The examiner reported that a review of the Veteran's service treatment records showed that the induction and discharge examination reports were within normal limits with no complaints of hearing loss or tinnitus noted.  The examiner remarked that "all factual evidence would indicate the onset of hearing loss occurred after [the Veteran's] period of service."  

The Board observes that the VA examiner indicated that the Veteran's tinnitus was most likely related to his bilateral hearing loss and that all factual evidence would indicate that the bilateral hearing loss occurred after the Veteran's period of service.  The Board notes, however, that although the examiner discussed the Veteran's service treatment records, it is unclear whether he reviewed the Veteran's entire claims file in providing his opinions.  Although an examiner can render a current diagnosis based on his examination of a claimant, without a thorough review of the record, his opinion regarding etiology can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 (1993).  Additionally, the Board observes that the VA examiner did not specifically address the Veteran's report that he had tinnitus during service, following an incident on a rifle range, and that he had tinnitus since service.  The Board observes that the Veteran is competent to report that he had tinnitus in service and that he had tinnitus since service, which he has alleged in this matter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b).  Therefore, the Board finds that the opinions provided by the examiner pursuant to the December 2007 VA audiological examination report are less probative in this matter.  

The Board notes that the Veteran essentially alleges that he has suffered from tinnitus since his period of service.  See Davidson, supra.  Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board concludes that the Veteran's statements that he experienced tinnitus since service are competent to establish continuity of symptomatology, as he is also competent to testify that the ringing in his ears started during service, and has continued since then.  See Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports service connection for tinnitus.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is granted.  


REMAND

The other issue on appeal is entitlement to service connection for bilateral hearing loss.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that his bilateral hearing loss is related to loud noise exposure he experienced during service, including in combat operations which involved using an M60 machine gun, an M16 rifle, hand grenades, and claymores while engaged with the enemy.  He argues that his bilateral hearing loss is directly related to his combat service.  He also reports that an M14 rifle discharged near his head and that he had ringing in his left ear for days.  

The Veteran had active service from January 1969 to January 1971.  His DD-214 indicates that he received various decorations evidencing combat including the Combat Infantryman Badge.  The Veteran's occupational specialty was listed as an infantryman.  As the Veteran had combat service, his allegations as to combat noise exposure are considered credible.  

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  His service treatment records indicate that at the time of the September 1968 pre-induction examination, no defects were noted with respect to his ears.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of +5, +5, -5, and -5 decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were +5, +5, -5, and -5 decibels at the same frequencies.  The November 1970 separation examination report indicated that there were no ear defects and that the Veteran hearing was 15/15 on whispered voice testing in both ears.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz.  Pure tone thresholds in the Veteran's left ear were 0, 0, 0, and 0 decibels at the same frequencies.  

Post-service private and VA treatment records show treatment for bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

A September 2005 VA treatment entry noted that the Veteran reported that he had constant tinnitus, which was worse in his left ear than his right ear.  The Veteran indicated that he had a positive noise history for sheers, presses, and metal working with no ear protection.  The assessment was asymmetric high frequency sensorineural hearing loss, which appeared to be cochlear in nature with normal word understanding.  

A December 2007 VA audiological examination report noted that the Veteran reported that he had decreased hearing, worse in the left ear than the right ear, with problems in understanding, particularly with background noise.  The Veteran indicated that he had a positive noise history in the service from weapons and artillery.  He also stated that he had civilian noise exposure from sheers, metal pressing, and metal working.  The examiner discussed the Veteran's service treatment records in some detail.  The test results were indicative of bilateral hearing loss under 38 C.F.R. § 3.385.  

As to diagnoses, the examiner indicated that the test results showed an asymmetric high frequency hearing loss, left greater than right, and appearing cochlear in nature, with essentially normal word understanding ability in both ears.  The examiner reported that a review of the Veteran's service treatment records showed that the induction and discharge examination reports were within normal limits with no complaints of hearing loss noted.  The examiner remarked that "all factual evidence would indicate the onset of hearing loss occurred after [the Veteran's] period of service."  The examiner indicated that hearing loss due to acoustic trauma or high noise exposure occurred at the time of the incident and was not delayed in onset.  

The Board observes that although the VA examiner discussed the Veteran's service treatment records in some detail, it is unclear whether he reviewed the Veteran's entire claims file.  Additionally, the examiner did not specifically address the Veteran's report of ringing in his left ear during service, and his report of bilateral hearing loss since service.  The Board observes that the Veteran is competent to report that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b).  

Additionally, a July 2008 audiological evaluation report from Hearing Services Limited noted that the Veteran reported that he was in Vietnam and involved in gunfire.  The Veteran stated that a gun went off near his left ear on one occasion.  It was noted that the Veteran also had a history of recreational and work noise exposure, with no ear protection.  The Veteran indicated that he had bilateral hearing loss and tinnitus for years and that he had a negative history for ear infections.  The test results were indicative of a bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.385.  The impression was moderate ultra high frequency hearing loss in the right ear and mild low and mid frequency hearing loss, with severe high frequency hearing loss, in the left ear.  

The Board notes that the examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  

The Board notes, therefore, that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral hearing loss.  Such examinations should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for bilateral hearing loss since January 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since January 2009 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss.  If current hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's report that his bilateral hearing loss first manifested during his period service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


